Citation Nr: 0008286	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  94-41 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection, on an accrued benefits 
basis, for a cardiovascular disability, to include 
hypertension.  

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1301 et seq., including service 
connection for the veteran's cause of death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant's claim for dependency and 
indemnity compensation benefits, including service connection 
for the veteran's cause of death.  She filed a timely notice 
of disagreement, initiating an appeal.  In a November 1994 
rating decision, the RO denied service connection, on an 
accrued benefits basis, for the veteran's cardiovascular 
disabilities, including hypertension.  The appellant again 
filed a timely notice of disagreement, initiating an appeal.  

The appellant's appeal was originally presented to the Board 
in December 1997, at which time it was remanded for 
additional development.  It was returned to the Board in 
November 1998, at which time it was again remanded.  


FINDINGS OF FACT

1.  The veteran was awarded the Purple Heart medal and the 
Combat Infantryman's Badge, based on his combat service 
during World War II.  

2.  At the time of his death, the veteran had several 
cardiovascular disabilities, including congestive heart 
failure, arteriosclerotic heart disease, and hypertension.  

3.  The veteran has been awarded service connection for 
neurosis and contusions of the right arm and forearm; neither 
the neurosis nor the contusions of the right arm and forearm 
caused or contributed to the cause of the veteran's death.  

4.  The veteran did not incur a cardiovascular disability, to 
include hypertension, during military service, or within a 
year thereafter.  

5.  Medical evidence has not been presented which would 
indicate that any of the veteran's cardiovascular 
disabilities present at the time of his death were due to or 
the result of a service connected disability.  

6.  The veteran died on December [redacted], 1991, as the result 
of a cerebrovascular accident, due to or the consequence of 
arteriosclerotic heart disease and smoking.  Chronic 
obstructive pulmonary disease contributed to death but did 
not result in the underlying cause.  

7.  Evidence of a medical nexus between the veteran's cause 
of death and a disease or injury incurred in or aggravated by 
service, or within a year thereafter, or a service connected 
disability, has not been provided.  


CONCLUSIONS OF LAW

1.  Service connection, on an accrued benefits basis, for a 
cardiovascular disability, to include hypertension, is denied 
as not well grounded.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 
5107, 5121 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310, 3.500, 3.1000 (1999).  

2.  Service connection for the cause of the veteran's death, 
to include entitlement to dependents' education benefits, is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 
1301 et seq., 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to the service medical records, the veteran had no 
disabilities of the cardiovascular or respiratory systems at 
the time he entered service, and incurred none therein.  
However, the veteran was wounded during combat, and was 
awarded the Purple Heart medal for his injuries, and as well 
as the Combat Infantryman's Badge.  

The veteran was hospitalized at VA medical centers on several 
occasions following service for treatment of psychiatric 
complaints.  These periods of hospitalization included August 
1950, September 1950, July 1971, March 1972, August 1972, 
November 1973, and April 1974.  He was also hospitalized at 
private hospitals in 1965, 1969, and 1974 for treatment of a 
depressive reaction.  Additionally, beginning in the 1960's, 
the veteran was treated at both VA and private facilities on 
an intermittent basis for chronic obstructive pulmonary 
disease, severe congestive heart failure, hypertension, 
insulin-dependent diabetes mellitus, a history of multiple 
myocardial infarctions and cerebrovascular accidents, 
arthritis, obesity, and arteriosclerotic heart disease.  He 
was last hospitalized in October 1991 at a private facility, 
after experiencing chest pains and shortness of breath.  End 
stage congestive heart failure was suspected, and he was 
placed under critical care.  Due to the extend of his 
cardiovascular disease, the veteran's family requested 
comfort measures only be administered.  

The veteran passed away on December [redacted], 1991.  The 
immediate cause of death was cerebrovascular accident, due to 
or the consequence of arteriosclerotic heart disease and 
smoking.  Chronic obstructive pulmonary disease was listed as 
a significant condition contributing to death but not 
resulting in the underlying cause.  One of the veteran's 
regular private physicians signed and certified the death 
certificate.  At the time of his death, the veteran had been 
awarded service connection for contusions of the right arm 
and forearm, with a noncompensable rating assigned.  

The veteran's claim for service connection for a 
cardiovascular disability, to include hypertension, was 
originally presented to the Board in August 1992; at the 
time, the Board had not been made aware of the veteran's 
death, and his claim was remanded for additional development.  

The appellant, the veteran's widow, filed a claim for 
dependency and indemnity compensation benefits, including 
service connection for the veteran's cause of death, in April 
1993.  She stated that the veteran experienced severe and 
prolonged psychological stress based on his in-service combat 
experiences, and these stress significantly contributed to 
the cardiovascular disabilities resulting in his death.  The 
RO considered the evidence of record and issued a November 
1993 rating decision denying the appellant's claim.  She 
responded with a March 1994 notice of disagreement, 
initiating this appeal.  A November 1994 statement of the 
case was sent the appellant, and she then filed a November 
1994 VA Form 9 substantive appeal, perfecting this appeal.  

Also in November 1994, the RO issued a rating decision 
denying service connection, on an accrued benefits basis, for 
the veteran's cardiovascular disabilities, to include 
hypertension.  The appellant filed a timely notice of 
disagreement, thereby also initiating an appeal of this 
issue.  

The appellant's claims on appeal were originally presented to 
the Board in December 1997, at which time they were remanded 
for additional development.  The RO completed the development 
ordered, and the case was returned to the Board in November 
1998.  Based on the evidence of record, the veteran was 
awarded service connection by the Board, on an accrued 
benefits basis, for a neurosis, and the remainder of the 
issues on appeal were again remanded to the RO for additional 
consideration in light of the Board's actions.  The RO 
continued the prior denials of the issues on appeal, and 
returned the case to the Board.  

Analysis
I. Service connection (on an accrued benefits basis) - 
Cardiovascular disability

Prior to his death, the veteran filed a claim seeking service 
connection for his cardiovascular disabilities, including 
hypertension.  His claim was denied by the RO, and he 
perfected an appeal to the Board; however, he died before the 
appellate process could be completed.  Nevertheless, with 
regard to accrued benefits, the law provides that certain 
survivors of a veteran are entitled to be paid, in a lump 
sum, the periodic monetary VA benefits to which the veteran 
was entitled at death, or to which the veteran would have 
been entitled based on evidence on file at death, for a 
period prior to the last date of entitlement as provided in 
38 C.F.R. § 3.500(g) (1999).  38 U.S.C.A. § 5121 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.1000 (1999).  The appellant, as 
the veteran's spouse, is entitled to any accrued benefits due 
the veteran at the time of his death.  38 U.S.C.A. 
§ 5121(a)(2)(A) (West 1991 & Supp. 1999).  

Service connection will be awarded for any current disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  Service connection may 
also be awarded for any disability which is proximately due 
to or the result of a service connected disability.  
38 C.F.R. § 3.310 (1999).  Certain statutorily enumerated 
disorders, including certain cardiovascular disabilities, may 
be presumed to have been incurred in service if they manifest 
to a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & Supp. 
1999) ; 38 C.F.R. §§ 3.307, 3.309 (1999).  In evaluating any 
claim, the VA must extend the benefit of the doubt to any 
claimant whenever the evidence is in balance between the 
positive and the negative.  38 U.S.C.A. § 5107(b) (West 
1991).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The U. S. Court of 
Appeals for Veterans Claims (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible, to satisfy the 
initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

As the veteran was awarded the Purple Heart medal and the 
Combat Infantryman's Badge, his participation in combat is 
conceded by the Board.  As a combat veteran, the statutory 
benefits of 38 U.S.C.A. § 1154(b) are applicable to the 
present appeal.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (1999).  Under these presumptions, lay evidence 
regarding diseases and injuries incurred in or aggravated by 
service will be accepted as true in the absence of evidence 
to the contrary, if they are consistent with the 
circumstances, conditions, or hardships of service.  This 
statute will be applied where applicable in the present case.  

For the reasons to be discussed below, the claim for service 
connection, on an accrued benefits basis, for a 
cardiovascular disability, to include hypertension, is not 
well grounded, and must be denied.  

As an initial matter, the record contains clear and 
uncontroverted medical evidence indicating the veteran had 
several cardiovascular disabilities, including hypertension, 
congestive heart failure, arteriosclerotic heart disease, and 
a history of both myocardial infarctions and cerebrovascular 
accidents, at the time of his death.  As this evidence is 
unassailable, a current cardiovascular disability, including 
hypertension, is conceded by the Board.  However, in order 
for the claim to be well grounded, evidence must be submitted 
that these disabilities were due to diseases or injuries 
incurred in or aggravated by active military service, were 
found to have manifested to a compensable degree within a 
year thereafter, or were proximately due to or the result of 
a service connected disability.  See Rabideau et al., supra.  
Such has not been accomplished in the present case.  

The veteran's service medical records contain no mention of 
any cardiovascular disability, including hypertension, and no 
such disabilities were diagnosed within a year of the 
veteran's separation from service.  His first diagnosis of a 
cardiovascular disability dates to the 1960's, more than 15 
years after the veteran's 1945 service separation.  Likewise, 
no medical expert of record has suggested the veteran 
initially incurred a cardiovascular disability during 
service, or within a year thereafter.  See 38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (1999).  For this reason, the 
claim for service connection, at least on a direct basis, for 
a cardiovascular disability is not well grounded.  Caluza, 
supra.  

The veteran, during his lifetime, and the appellant have also 
asserted that his psychiatric disabilities, and the stresses 
associated thereto, resulted in a cardiovascular disability, 
for which service connection is warranted.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.310 (1999).  To that end, 
the veteran was awarded service connection for neurosis in 
1998.  However, no medical opinion statement has been 
presented which links the veteran's neurosis to any 
cardiovascular disability, including hypertension, as is 
required for a well grounded claim.  Locher v. Brown, 9 Vet. 
App. 535, 539 (1996).  While both the veteran and the 
appellant have argued that his service connected neurosis 
resulted in a cardiovascular disability, neither party is a 
medical expert qualified to offer opinions of medical 
causation or etiology.  See Pearlman v. West, 11 Vet. 
App. 443, 447 (1998) [citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992)].  

In conclusion, the claim for service connection, on an 
accrued benefits basis, for a cardiovascular disability, to 
include hypertension, must be denied as not well grounded.  
Evidence has not been provided which would demonstrate that 
the veteran incurred or aggravated a cardiovascular 
disability in service or within a year thereafter.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).  Evidence has 
also not been presented indicating that any current 
cardiovascular disability is due to or the result of neurosis 
or any other service connected disability.  38 C.F.R. § 3.310 
(1999).  For these reasons, the claim for service connection, 
on an accrued benefits basis, for a cardiovascular disability 
is not well-grounded, and must be denied on that basis.  See 
Caluza, supra.  

II. Dependency and indemnity compensation

The appellant also seeks dependency and indemnity 
compensation under 38 U.S.C.A. § 1301 et seq., to include 
service connection for the veteran's cause of death.  Chapter 
13 dependency and indemnity compensation benefits will be 
awarded to the surviving spouse and children, if any, of a 
veteran who died of a service connected disability.  Service 
connection may be granted for a veteran's cause of death if a 
disability causing death occurred during service or a 
service-connected disability either caused death or 
contributed substantially and materially to cause death.  38 
U.S.C.A. § 1310 (West 1991).  The death of a veteran will be 
service connected when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312 (1999).  When, after all the 
evidence is presented, an approximate balance exists between 
the positive and negative evidence, the benefit of the doubt 
will be granted the claimant.  38 U.S.C.A. § 5107(b) (West 
1991).  

As with any claim, a claim for dependency and indemnity 
compensation must meet the initial statutory burden of being 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Hilkert v. 
West, 12 Vet. App. 145, 147-48 (1999).  The requirements for 
a well grounded claim have already been enumerated above.  
For the reasons to be discussed below, the appellant's claim 
for dependency and indemnity compensation benefits must be 
denied as not well grounded.  

Any award of 38 U.S.C. Chapter 13 dependency and indemnity 
compensation benefits is contingent upon the veteran's cause 
of death being determined service connected.  38 U.S.C.A. 
§§ 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  According to 
the death certificate, the veteran died as a result of a 
cerebrovascular accident, due to or the consequence of 
arteriosclerotic heart disease and smoking.  Chronic 
obstructive pulmonary disease was listed as a significant 
condition contributing to death but not resulting in the 
underlying cause.  However, both the service medical records 
and the immediate post-service medical evidence are negative 
for any indications of a cerebrovascular injury, 
arteriosclerotic heart disease, or chronic obstructive 
pulmonary disease.  As the first diagnosis of a 
cerebrovascular, cardiovascular, or respiratory disability 
dates to the 1960's, approximately 15 years after the 
veteran's separation from service, it would not appear that 
the veteran's cause of death was first incurred during active 
military service, or within a year thereafter.  See 
38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (1999).  The 
medical evidence of record does not otherwise suggest that 
the veteran's fatal cerebrovascular accident, or the 
underlying arteriosclerotic heart disease and chronic 
obstructive pulmonary disease, had their initial onset during 
the veteran's service, or within a year thereafter; moreover, 
the appellant does not contend as such.  

Instead, the appellant has alleged that the veteran's service 
connected neurosis caused his death or contributed 
substantially to his death, and thus service connection for 
cause of death is warranted.  At the time of his death, he 
had been awarded service connection for contusions of the 
right arm and forearm, and he was later awarded service 
connection for neurosis by the Board.  However, no medical 
evidence has been presented which demonstrates that any 
service connected disability resulted in either a principal 
or contributory cause of death.  The appellant has offered 
her own statements, but she, as a layperson, is not qualified 
to offer evidence of medical etiology or causation.  See 
Pearlman v. West, 11 Vet. App. 443, 447 (1998) [citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)].  For 
this reason, the appellant's claim is not well grounded, and 
must be denied.  Caluza, supra.  

In conclusion, the appellant has not submitted medical 
evidence that the veteran's ultimately fatal cerebrovascular 
accident, due to arteriosclerotic heart disease, smoking, and 
chronic obstructive pulmonary disease, was either incurred in 
or aggravated by service, or within a year thereafter, or was 
proximately due to or resulted from a service connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309,  
3.310, 3.312 (1999).  For this reason, her claim for 
dependency and indemnity compensation, to include service 
connection for the veteran's cause of death, is not well 
grounded, and must be denied.  Grottveit, supra.  


ORDER

1.  Service connection, on an accrued benefits basis, is 
denied for a cardiovascular disability, to include 
hypertension.  

2.  The claim for dependency and indemnity compensation, to 
include service connection for the veteran's cause of death, 
is denied.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

